                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA


JAMES F. JUSTICE,                                 )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      No. 1:19-cv-00021
                                                  )
LEE UNIVERSITY,                                   )
                                                  )
       Defendant.                                 )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby stipulate to

the dismissal with prejudice of all of Plaintiff’s claims in the above-captioned proceeding.

Pursuant to this Stipulation, this action is hereby dismissed with prejudice in its entirety, and

each party shall bear its own costs and attorney fees.

       Respectfully submitted this 8th day of February, 2019.



                                  Signatures on following page.




17458110v1
Case 1:19-cv-00021-TRM-CHS Document 8 Filed 02/08/19 Page 1 of 3 PageID #: 52
Respectfully submitted,

MASSEY & ASSOCIATES, PC

By:    s/ Joshua Ward
       Joshua Ward (BPR No. 031329)

6400 Lee Highway, Suite 101
Chattanooga, TN 37421
Telephone: (423) 697-4529
Facsimile: (423) 634-8886


MILLER & MARTIN PLLC


By: s/ John R. Bode
       John R. Bode (BPR No. 11570)
       Megan B. Welton (BPR No. 34484)

Suite 1200, Volunteer Building
832 Georgia Avenue
Chattanooga, TN 37402
Telephone: (423) 756-6600
Facsimile: (423) 785-8293

Attorneys for Defendant




                                         2
17458110v1
Case 1:19-cv-00021-TRM-CHS Document 8 Filed 02/08/19 Page 2 of 3 PageID #: 53
                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
this filing will be sent by operation of the Court's electronic filing system to all parties indicated
on the electronic filing receipt. All other parties will be served by regular U.S. mail.

       Joshua Ward, Esq.
       6400 Lee Highway, Suite 101
       Chattanooga, TN 37421

       This 8th day of February, 2019.

                                                  By: s/ John R. Bode




                                                 3
17458110v1
Case 1:19-cv-00021-TRM-CHS Document 8 Filed 02/08/19 Page 3 of 3 PageID #: 54
